DETAILED ACTION
In view of the appeal brief filed on 7/21/2022, PROSECUTION IS HEREBY REOPENED. Amended rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BHISMA MEHTA/           Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-13, 16, 17, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vailancourt (US 4,512,766) in view of Patterson et al (US 5,613,956).
Regarding claim 2, Vailancourt discloses a catheter assembly comprising: a catheter hub 10 having a proximal end 13 and a distal end 18 defining an interior cavity therebetween (fig 4); an actuator 63 disposed in the interior cavity of the catheter hub, extending proximally into the interior cavity of the catheter hub from the catheter hub distal end; and a seal member 65 disposed in the interior cavity of the catheter hub, the seal member including a membrane 68, a cylindrical proximal portion including a generally cylindrical bore extending proximally from the membrane (raised wall which forms the recess which leads to the slit; see annotated figure) to an opening at a proximal end of the proximal portion (the slit), and a distal portion extending distally from the membrane having a distal end spaced from the distal end of the catheter hub (see “space” in annotated figure below; also see other annotated figure which interprets only the actual endpoints as the distal ends), the distal portion having an actuator cavity between the membrane and a sealing outlet bore (fig 4, see annotated figure below, the section is labelled as a sealing outlet bore as that outer part of that section contacts the catheter hub, creating a seal, thus we have a bore through the sealing outlet), wherein the actuator extends through the sealing outlet bore into the actuator cavity (fig 4, see annotated figure below), and wherein the membrane comprises a slit 37. 

    PNG
    media_image1.png
    575
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    181
    403
    media_image2.png
    Greyscale

While Vailancourt substantially discloses the invention as claimed, it does not disclose the slit that defines a plurality of membrane flaps.  
Patterson discloses a similar device which has a self-sealing membrane 8 (figs 1 and 3) with slits 306 which form at least three membrane flaps (fig 3). The membrane of Patterson increases ease of movement while maintaining hemostasis of a wide range of diameters of catheter and guidewires that can be passed through the membrane (Col.2 ll 44-49). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vailancourt by modifying the slit with the slit of Patterson which defines a plurality of membrane flaps as taught Patterson in order to increase ease of movement while maintaining hemostasis of a wide range of diameters of catheter and guidewires that can be passed through the membrane.
Regarding claim 3, see combination in claim 2 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson which has a y-shaped configuration (fig 3 of Patterson).
Regarding claim 4, see combination in claim 2 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson which has a slit length less than a diameter of the membrane (fig 3 of Patterson) – such that the combination of Vailancourt in view of Patterson will result in  length of the slit being less than a diameter of the membrane.
Regarding claim 5, see combination in claim 2 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson where an end of the slit does not penetrate into an inner surface of the seal member (figs 2 and 3 of Patterson) – such that the combination of Vailancourt in view of Patterson will result in an end of the slit not penetrating into an inner surface of the seal member.
Regarding claim 6, wherein the slit cooperates with an end of a needle shaft disposed within the actuator to form a liquid-proof seal (fig 1 of Vailancourt, the modified slit will also cooperate as claimed as the modification does not change the position of the slit and its relation to the actuator).
Regarding claim 7, Vailancourt discloses a catheter assembly comprising: a catheter hub having a proximal end 13 and a distal end 18 defining an interior cavity therebetween (fig 3); and a seal member 55 disposed within the interior cavity (fig 3), the seal member including a membrane (in which the slit 37 is located), and a distal portion extending distally from the membrane having a distal end spaced from the distal end of the catheter hub (see first annotated figure, fig 3 has analogous structures), the distal portion comprising an actuator cavity between the membrane and a sealing outlet bore (fig 3), wherein the membrane comprises a slit 37.
While Vailancourt substantially discloses the invention as claimed, it does not disclose the slit defining a plurality of membrane flaps, nor a generally cylindrical bore in the embodiment of fig 3.  
In the embodiment in fig 4, Vailancourt discloses a cylindrical proximal portion including a generally cylindrical bore extending proximally from the membrane (walls which form the recess in 68 which lead to the membrane and slit; see annotated figure above) to an opening (slit) at a proximal end of the proximal portion. This recess/bore facilitates penetration of slit 37 (Col.7 ll 56-60).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Vailancourt such that the cylindrical proximal portion includes a generally cylindrical bore extending proximally from the membrane to an opening at a proximal end of the proximal portion as taught by Vailancourt itself to facilitate penetration of the slit
Patterson discloses a similar device which has a self-sealing membrane 8 (figs 1 and 3) with slits 306 which form at least three membrane flaps (fig 3). The membrane of Patterson increases ease of movement while maintaining hemostasis of a wide range of diameters of catheter and guidewires that can be passed through the membrane (Col.2 ll 44-49). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vailancourt by replacing the slit with the slit of Patterson which defines a plurality of membrane flaps as taught Patterson in order to increase ease of movement while maintaining hemostasis of a wide range of diameters of catheter and guidewires that can be passed through the membrane.
Regarding claim 8, see combination in claim 7 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson which has a y-shaped configuration (fig 3 of Patterson).
Regarding claim 9, see combination in claim 7 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson which has a slit length less than a diameter of the membrane (fig 3 of Patterson) – such that the combination of Vailancourt in view of Patterson will result in a length of the slit being less than a diameter of the membrane.
Regarding claim 10, see combination in claim 7 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson where an end of the slit does not penetrate into an inner surface of the seal member (figs 2 and 3 of Patterson) – such that the combination of Vailancourt in view of Patterson such that an end of the slit does not penetrate into an inner surface of the seal member. 
Regarding claim 11, wherein the slit cooperates with an end of a needle shaft disposed within the catheter hub and through the seal member to form a liquid-proof seal (fig 1 of Vailancourt, the combined slit of Vailancourt and Patterson is not changing the position of the slit or seal member such that it will continue to form a liquid-proof seal).
Regarding claim 12, Vailancourt discloses an actuator having a cylindrical shaft (17 in fig 3) with a proximal free end 35 (unlabeled in fig 3, similar to 35 in fig 5) and a distal end and an eyelet portion at the distal end (portion surrounded by catheter 19 in figure 3), the proximal free end positioned within the actuator cavity (figs 3).
Regarding claim 13, the cylindrical shaft of the actuator having a first cross dimension (fig 3, may include 52 and rest of actuator/insert to left of 52 in which case the first and second cross dimensions have different sizes, see annotated figure below, or just see section to left of 57) and the eyelet portion having a second cross dimension (fig 3, section right of 52) being closely sized to and greater than a diameter of a needle cannula (see how needle cannula fits in device in fig 1), the second cross dimension configured to secure the eyelet portion to the distal end of the catheter hub (interference fit secures second cross dimension to catheter and catheter hub – Col.3 ll 67 to Col.4 ll 7).  

    PNG
    media_image3.png
    302
    314
    media_image3.png
    Greyscale

Regarding claims 16 and 17, wherein the proximal portion is configured to present an impact surface to a free end of a tapered connector, such that insertion of the tapered connector into the catheter hub interior cavity impacts the impact surface causing the seal member to slide axially along the actuator (see figs 1 and 2 and how the proximal portion is the most proximal surface of the actuator such that an inserted tapered connector would cause the system to act as claimed).
Regarding claims 19 and 21, wherein the distal portion is adapted to be compressed to generate a restoring force when a distal force is applied against the proximal end of the proximal portion to move the seal member distally from a ready to use position, the restoring force at the distal portion biasing the seal member proximally to the ready to use position when the distal force is removed from the proximal end of the proximal portion (the spring 69 may be considered part of the seal member when utilizing the embodiment of fig 4; additionally, the material which the seal is made from biases itself back to its original shape, the spring is only to increase the speed – Col.7 ll 61-67).
Terminal Disclaimer
The terminal disclaimers filed on 2/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 9,545,495, 8,652,104, and/or 10,080,867 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for modifying the proximal free end with a third cross dimension larger than the first and second cross dimensions. While close art Nakajima (US 7,008,404) is relevant as it teaches a taper may be useful, there is no suggestion for making that taper larger than the first and second cross dimensions. 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for modifying closest art Vailancourt such that the cylindrical shaft comprises a barb at its proximal end, with an enlarged flange folding back over a portion of the cylindrical shaft and diverging in a shaft direction to define a frustoconcial outer surface being radially outward of the cylindrical shaft. While an enlarged end on a cylindrical shaft is known, modifying Vailancourt with the claimed a barb would constitute impermissible hindsight due to the limitations regarding its shape. 
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for modifying closest art Vailancourt such that the seal member is in circumferential engagement with an inner wall of the catheter hub interior cavity, which separates the interior cavity into distal and proximal portions. While the examiner originally rejected such claims (see final rejection 3/16/2021), upon review the examiner believes the rejection to be impermissible hindsight.
Response to Arguments
Applicant's remaining arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 4-7 in the “Discussion of limitation (B)” section that a recess is not a bore. The examiner disagrees, even using Applicant’s own cited definitions on page 5, the recess/bore of Vailancourt is “a usually cylindrical hole” and “an inner surface of a hollow cylindrical object”. Based upon broadest reasonable interpretation and using Applicant’s specification to interpret what they intend a bore to mean, that shown in Vailancourt reads upon a generally cylindrical bore (not a cylindrical bore, but a generally cylindrical bore). 
On pages 7-9 in the “Discussion of limitation (CB)” section, Applicant argues the term “spaced” should be interpreted in light of the specification. Applicant then cites their specification which partially includes the claimed language, but also includes language not in the claim itself, specifically the “spaced from” creates a “space D1”. Applicant does not require this empty space in their claim. Thus the broadest reasonable interpretation is that the two structures be spaced (not touching), but not requiring a space be created.
Applicant argues on pages 9-11 in the “Discussion of limitation (D)” section that there is no sealing outlet bore in Vailancourt, especially as the stem portion of the insert member 63 extends into the interior space 67 of the valve member 65 without contacting the valve member at any point along the length of the inert member, essentially arguing that there is no sealing with the structure within it. Applicant is again reading limitations into the claim. The section labelled above (in claim 2) may be considered a sealing outlet bore as that outer part of that section contacts the catheter hub (creating a seal), that section is also the end/outlet of the elastomeric insert (thus the outlet part), resulting in a sealing outlet. Further, there is a bore through the sealing outlet, meaning Vailancourt discloses a sealing outlet bore. While the examiner acknowledges the figures indicate Applicant meant a different structure, Applicant has not claimed any of these differences and thus the rejection is appropriate.
At the bottom of page 11 Applicant argues the only commonality of Patterson and Vailancourt is the slits and thus the two are not combinable. The examiner disagrees, it is now well settled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F2d 846, 205 USPQ 1069, CCPA 1980. In the instant application, it is obvious to combine two sealing gaskets with slits to form a composite sealing gasket with (a plurality of) slits as the idea of combining them flow naturally from them both individually being taught as performing the same purpose.
With respect to claim 12, while the rejection has been changed to a better rejection and the argument is not entirely applicable anymore, the argument is addressed because it is not persuasive and may be relevant again at a future time.  Applicant argues one cannot pick and choose different parts of embodiments while ignoring the other parts. The examiner has not done so, the way in which the catheter is attached to the catheter hub functions independently of how the valve member opens and closes. The embodiments of figs 3-5 may be combined because they are simply changing the pairings of how the catheter attaches to the hub and how the valve member opens and closes. For example this is a composite of figs 3 and 4 (one showing the line where the parts of the device would be “cut” down and combined):

    PNG
    media_image4.png
    301
    687
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    311
    603
    media_image5.png
    Greyscale

The functionality of both ends is maintained and it is obvious to one of ordinary skill in the art to pick and choose which distal and proximal ends to combine as desired.
With respect to claim 13, Applicant’s argument that the cross dimension of the members are the same. The examiner disagrees, the presence of the flange makes the cross dimension different. While the dimension of the lumen is the same, the flange results in the outer profile changing. Even if Applicant continues to disagree with said interpretation, there is no limitation that the first and second dimensions need to be sized differently (they are simply different structures, with no claimed sizes relative to each other). 
With respect to claims 16 and 17, Applicant argues that the seal member is compressed, but does not slide axially along the actuator. Sliding and compressing are not mutually exclusive, the seal member BOTH slides and compresses along the actuator. 
Applicant argues with respect to claims 19 and 21 that the valve member can only be compressed at its mid-section. The examiner disagrees, the material of the mid-section and the distal end is the same and thus it is expected the distal section will also compress when a force is applied to it (albeit to a different degree). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783